DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/034, 776 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “an input port…the viewing position determined by the viewer-tracking system” renders claims 1-19 as broadened and obvious variants of claims 1-16 of copending Application No. 17/034, 776 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/719, 028 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “the first and second waveguide expander are tilted with respect to a plane of the eye-box in opposite directions” renders claims 1-19 as broadened and obvious variants of claims 1-12 of copending Application No. 17/719, 028 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/719, 100 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because “the first and second waveguide expander are tilted with respect to a plane of the eye-box in opposite directions” renders claims 1-19 as broadened and obvious variants of claims 1-12 of copending Application No. 17/719, 100 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 14, the applicant claims “the first end surface of the first waveguide pupil expander abuts the first end surface of the second waveguide pupil expander, optionally such that the input port of the first waveguide pupil expander is adjacent the input port of the second waveguide pupil expander to form a common input port”, however, it is unclear to the Examiner as to whether or not the first end surface of the first waveguide pupil expander abuts the first end surface of the second waveguide pupil expander and/or if the input port of the first waveguide pupil expander is adjacent the input port of the second waveguide pupil expander to form a common input port because the applicant claims that this is optional.  For purposes of expediting prosecution, the Examiner interprets the claim to be read--the first end surface of the first waveguide pupil expander abuts the first end surface of the second waveguide pupil expander, such that the input port of the first waveguide pupil expander is adjacent the input port of the second waveguide pupil expander to form a common input port--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piskunov et al. (US 2017/0235144).
Regarding claims 1 and 19, Piskunov discloses, a display device having a viewing window on a viewing plane (Figs. 1-20), wherein the display device comprises: 
a picture generating unit (31) arranged to display a picture on a display plane, wherein the picture is a holographic reconstruction (34a, b) formed from a hologram of the picture; and 
a pupil expander (Para. 0053) comprising: 
a first waveguide pupil expander (See left 34b of Fig. 10) comprising an input port arranged to receive light of the picture, wherein the first waveguide pupil expander is arranged to replicate the received light of the picture in order to expand a first exit pupil thereof in a first dimension (Para. 0053); and 
a second waveguide pupil expander (see right 34b of Fig. 10) comprising an input port arranged to receive light of the picture, wherein the second waveguide pupil expander is arranged to replicate the received light of the picture in order to expand a second exit pupil thereof in the first dimension, wherein the first dimension corresponds to a dimension of the viewing window (Para. 0053).
Regarding claim 2, Piskunov discloses, the first waveguide pupil expander is arranged to expand the first exit pupil in a first sub-area of the viewing window and the second waveguide pupil expander is arranged to expand the second exit pupil in a second sub-area of the viewing window (Para. 0053 and 0071).
	Regarding claim 3, Piskunov discloses, each waveguide pupil expander comprises a pair of parallel reflective surfaces arranged to guide the received light of the picture from the input port to the exit pupil thereof by internal reflection (Para. 0053 and 0071).
	Regarding claim 4, Piskunov discloses, a first reflective surface of the pair of parallel reflective surfaces is partially transmissive and partially reflective of the received light (see surface 34a)and a second reflective surface of the pair of parallel reflective surfaces is fully reflective of the received light (see 332).
Regarding claim 5, Piskunov discloses, the first exit pupil is formed at the first reflective surface of the first waveguide pupil expander, and the second exit pupil expander is formed at the second reflective surface of the second waveguide pupil (Para. 0053 and 0071).
Regarding claim 6, Piskunov discloses, the reflectivity of the first reflective surface of each of the first and second waveguide pupil expanders is graded along the length thereof (Para. 0087 and see 233).
Regarding claim 7, Piskunov discloses, the pair of parallel reflective surfaces comprises a pair of parallel reflective surfaces of an optically transparent solid material or a pair of parallel mirrors separated by an air gap (Para. 0053, 0071 and see Figs. 9-11).
Regarding claim 8, Piskunov discloses, each waveguide pupil expander is arranged at an angle less than 90.degree. with respect to the viewing plane (Para. 0053, 0071 and see Figs. 9-11).
Regarding claim 9, Piskunov discloses, the first waveguide pupil expander is arranged to replicate the received light of the picture in order to expand the first exit pupil thereof in a first direction (Para. 0053-0054 and 0071); and the second waveguide pupil expander is arranged to replicate the received light of the picture in order to expand the second exit pupil thereof in a second direction, wherein the first direction is opposite to the second direction (Para. 0053-0054 and 0071).
Regarding claim 10, Piskunov discloses, the viewing window is expanded in the first dimension of the viewing plane parallel to the first direction and the second direction (Para. 0053-0054 and Figs. 9-11).
Regarding claim 11, Piskunov discloses, the first waveguide pupil expander and second waveguide pupil expander are adjoining (Para. 0053-0054 and Figs. 9-11).
Regarding claim 12, Piskunov discloses, the first input port and the second input port of form a continuous input port that faces the display plane (Para. 0053-0054 and Figs. 9-11).
Regarding claim 13, Piskunov discloses, the first waveguide pupil expander comprises a slab of transparent solid material comprising first and second reflective side surfaces and first and second end surfaces, wherein the input port is formed adjacent the first end surface (see left 33 on “SY” of Fig. 10); and the second waveguide pupil expander comprises a slab of transparent solid material comprising first and second reflective side surfaces and first and second end surfaces, wherein the input port is formed adjacent the first end surface (see right 33 on “SY” of Fig. 10).
Regarding claim 14, Piskunov discloses, the first end surface of the first waveguide pupil expander abuts the first end surface of the second waveguide pupil expander, such that the input port of the first waveguide pupil expander is adjacent the input port of the second waveguide pupil expander to form a common input port (see right 33 on “SY” of Fig. 10).
Regarding claim 16, Piskunov discloses, the expanded first exit pupil of the first waveguide pupil expander and the expanded second exit pupil of the second waveguide pupil expander form the viewing window of the display device, wherein the viewing window is substantially continuous (Para. 0053, 0071 and see Figs. 9-11).
Regarding claim 17, Piskunov discloses, a display device as claimed in claim 1 (see rejection of claim 1 above) arranged in one of a direct view configuration and an indirect view configuration (Para. 0053, 0071 and see Figs. 9-11).
Regarding claim 18, Piskunov discloses, a head-up display (Para. 0071 and see Figs. 9-11) comprising the display device of claim 1 (see rejection of claim 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. (US 2017/0235144) as applied to claim 1 above, in view of Niv et al. (US 2009/0128902).
Piskunov remains as applied to claim 1 above.
Piskunov does not disclose the display plane is a display screen such as a diffuse screen.
Niv teaches, from the same field of endeavor that in a display device that it would have been desirable to make the display plane is a display screen such as a diffuse screen (150 of Figs. 2A and 6A-F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the display plane is a display screen such as a diffuse screen as taught by the display device of Niv in the display device of Piskunov since Niv teaches it is known to include this feature in a display device for the purpose of providing a low cost display device with enhanced image quality and reduced size.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cui (CN 114647080) discloses a display device having a viewing window on a viewing plane comprising: a picture generating unit, and a pupil expander that includes a first and second waveguide pupil expander.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            07/29/2022